Citation Nr: 0121753	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  97-13 131 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from July 1961 to October 
1961.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

In March 1999 the Board denied service connection for an 
acquired psychiatric disorder.  In February 2001, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's decision and remanded this case to the Board, 
whereupon it is once again before the Board.  


REMAND

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The appellant's attorney has argued that a remand is required 
because of the change in the law brought about by the VCAA.  
A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required. 

It is unclear from a review of the claims file whether all 
pertinent treatment records have been obtained.  During a May 
1996 VA examination, the veteran reported receiving treatment 
in 1982 and 1983 at the Portsmouth, Virginia Mental Health 
Care Center and receiving outpatient treatment through the 
Alexandria Mental Health Care Center during the prior two and 
one half years.  

In June 1996, the RO attempted to secure records of treatment 
through Dr. Ebinger.  The claims file does not reveal a 
response to the request for records or that the RO informed 
the veteran of the lack of reply by Dr. Ebinger.  

According to a report of hospitalization from December 1998 
to January 1999, the veteran was hospitalized at Portsmouth 
three times in 1983 and four times at a community mental 
health care center in 1993.  The veteran reportedly was 
followed by a private psychologist over the years until four 
and one half years prior to the date of hospitalization.  
That report also indicates that the veteran had been 
receiving outpatient psychiatric therapy at the community 
mental hygiene clinic in Alexandria, Louisiana until 1997 and 
that the veteran had since received treatment through the VA 
facility at Alexandria, Louisiana.  

In November 1997, the veteran through his representative 
submitted copious medical records characterized as Social 
Security Records and VA medical records from February to July 
1997.  It is not completely clear whether this evidence 
represents all pertinent medical evidence available.  For 
instance, although the evidence then submitted includes May 
1994 entries from Dr. Ebinger, it is not altogether clear 
that those entries constitute all of Dr. Ebinger's treatment 
records, particularly in light of a reference on May 25, 
1994, to a follow-up that was scheduled for two weeks from 
that date.  All reasonable steps should be taken to obtain 
any additional records of treatment.  

Service medical records reveal that the veteran was placed 
under psychiatric observation in service for emotional 
instability and later was administratively discharged based 
upon a determination that he was unsuitable for service.  A 
December 1995 report suggests that generalized anxiety 
disorder had its probable onset during the veteran's 
"20's."  Although according to the veteran's DD 214, the 
veteran was 18 years old at the time of his discharge, a VA 
examination in May 1996, which resulted in diagnoses that 
included generalized anxiety disorder, as well as panic 
disorder, depressive disorder, and psychotic disorder, 
resulted in a determination that the veteran's disability had 
its onset while he was in basic training.  Evidence in the 
claims file, therefore, raises some question as to whether 
the veteran's diagnosed psychiatric disorders had their onset 
in service.  

In addition, an August 1997 letter from a private 
psychologist makes reference to the role that early childhood 
experiences had on the veteran's life as well the impact that 
service may have had on the veteran's psychiatric disability.  
The psychologist indicated therein that it was not clear when 
the initial signs of mental-emotional breakdown took place, 
but that the Marine Corps experience "brought out the 
worst" in the veteran.  This evidence raises some question 
both as to whether a psychiatric disorder had its onset in 
service and as to whether a psychiatric disorder was 
aggravated during service.  An examination by an examiner who 
has reviewed the claims file for the purpose of ascertaining 
the etiology of a psychiatric disorder, therefore, is 
warranted.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  As part of its development, the RO 
should contact the veteran and request 
that the veteran identify all records of 
treatment received for a psychiatric 
disorder.  Any such records should be 
obtained.  

3.  Thereafter, the RO should afford the 
veteran a psychiatric examination to 
ascertain the nature and date of onset of 
any psychiatric disorders.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that a 
current psychiatric disorder had its 
onset in service.  If the examiner 
determines that a current disorder was 
present during service, the examiner 
should indicate whether the disorder 
clearly and unmistakably existed prior to 
service.  If so, the examiner should 
indicate whether it is at least as likely 
as not that there was an overall 
deterioration (as opposed to a temporary 
flare-up) during service in the level of 
disability resulting from the disorder.  
The examiner's attention is directed, in 
part, to service medical records and to 
opinions contained in the claims file, 
including a December 1995 examination 
report that reflects a conclusion that 
generalized anxiety disorder probably had 
its onset during the veteran's 20's, a 
May 1996 examination report that makes 
reference to a chronic course that 
apparently had its onset during basic 
training, and an August 1997 opinion from 
a private psychologist.  The examiner 
should provide a complete rationale for 
any opinions expressed.  The claims file 
must be made available to the examiner 
for review.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC). An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




